DAUKSCH, Justice.
This is an appeal from various criminal convictions ranging from armed burglary to armed robbery to kidnapping and various other offenses. We affirm the convictions and sentences in all respects except for some double jeopardy issues regarding convictions for both robbery and theft of the same property. The convictions for grand theft in count four of ease 93-3558 and count eight of case 93-3557 are reversed. Sirmons v. State, 634 So.2d 153 (Fla.1994). Because of a scrivener’s error in the sentence for the armed burglary of a dwelling (a first degree rather than a life felony) and because the elimination of the grand theft convictions lowers the guideline point score, a new sentence is required.
AFFIRMED in part; REVERSED in part, REMANDED.
COBB and W. SHARP, JJ., concur.